         Case 2:20-cv-02856-CDJ Document 16 Filed 10/08/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ADRIAN MOODY and ROBIN JONES               :
d/b/a MOODY JONES GALLERY,                 :
           Plaintiff,                      :                    CIVIL ACTION
                                           :                    NO. 20-2856
              v.                           :
                                           :
TWIN CITY FIRE INSURANCE                   :
COMPANY,                                   :
           Defendant.                      :

                                         ORDER

       AND NOW, this 8th day of October, 2020, it is hereby ORDERED that Defendant’s

Motion to Dismiss Plaintiff’s Complaint (ECF No. 9) is DENIED AS MOOT in light of

Plaintiff’s Amended Complaint (ECF No. 10) and Defendant’s Motion to Dismiss Plaintiff’s

Amended Complaint (ECF No. 11).

                                                        BY THE COURT:


                                                        /s/ C. Darnell Jones, II
                                                        C. Darnell Jones, II J.
